DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
Applicant’s arguments and claim amendments filed 8/8/2022, regarding the previous 35 USC 112 rejections of claims 1-3 and 6-18 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 112 rejections of claims 1-3 and 6-18 have been withdrawn.
Applicant’s arguments and claim amendments filed 8/8/2022, regarding the previous 35 USC 103 rejections of claims 1-3 and 6-18 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1-3 and 6-18 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2015/0064575) in view of Sung et al. (US 6090504, hereinafter Sung).
Regarding claims 1-3, He discloses a process for producing graphene-enabled hybrid particulates for use as a cathode active material of an alkali metal battery (Abstract), said process comprising: (a) preparing a mixture suspension of graphene sheets and a selenium material dispersed in a liquid medium (para. 86, 87, 141 wherein the particulates are mixed and dispersed within a liquid); and (b) dispensing and forming said mixture suspension into said hybrid particulates, wherein at least one of said hybrid particulates comprises a single or a plurality of graphene sheets and a plurality of fine selenium particles or coatings (para. 86, and 87 where the hybrid particulate porous nano structure of graphene and selenium has a plurality of graphene sheets and fine selenium particles) and having a diameter or thickness from 0.5 nm to 10um (5nm in para. 137) the graphene sheet or plurality of graphene sheets encapsulate the selenium particle, wherein the graphite sheets and the selenium particles are mutually bonded and agglomerated into a hybrid particulate containing an exterior graphene sheet embracing the selenium particles (para. 86, 87, 97 wherein the bonded particles attached to the sheets are grouped which each other which reads on the broad term of agglomerated) and wherein said graphene sheets contain a pristine graphene material of graphene oxides having less than 0.01% by weight of non-carbon elements (para. 86, 87, 97 wherein the pristine graphene oxide has no added non carbon elements).  However, He does not specifically disclose wherein said graphene is in an amount of from 0.01% to 30% by weight based on the total weight of graphene and selenium.  He discloses it would be the amount of graphene can be optimized to provide optimal support to the selenium element particles (para. 86, 87).  Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to the amount of graphene can be optimized from 0.01% to 30% by weight to provide optimal support to the selenium element particles.  
However, He further does not disclose said selenium material is a combination of Selenium and tin, antimony, or bismuth (He does disclose that the selenium material for that cathode just needs to have high Se content para. 117).  Sung discloses that a combination of Selenium and Tin or Antimony can be utilized in a cathode material in order to improve the energy density, the reversibility, and capacity of the cathode (2:49-54, 3:33-67, 4:1-2, and claim 1 of Sung).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to have a combination of Selenium and Tin or Antimony can be utilized in a cathode material in order to optimize the energy density, the reversibility, and capacity of the cathode and maintain the high Se content as disclosed by He.  “It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6-8, the combination of He and Sung discloses the process of claim 1 as shown above, and the combination of He and Sung further discloses wherein said selenium coatings or particles have a thickness or diameter from 0.5 nm to 100 nm which overlaps the range of less than 100nm (para. 118, 138) and the hybrid particulate has a diameter from 1.0um to 50um (para. 119 wherein carbon fibers greater than 12um plus the selenium coating can read on the “hybrid particulate which overlaps the claimed range).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, the combination of He and Sung discloses the process of claim 1 as shown above, and the combination of He and Sung further discloses wherein said hybrid particulate has a substantially spherical or ellipsoidal shape (para 118, 119 where the particles in the form of coated fibers/nanowires/worms can be considered to be “substantially ellipsoidal”) 
Regarding claim 10, the combination of He and Sung discloses the process of claim 1 as shown above, and the combination of He and Sung further discloses wherein said hybrid particulate further contains interior graphene sheets in physical contact with said selenium particles or coatings and with said exterior graphene sheet (para. 86, and 87 where the selenium is coated in between interior and exterior graphene sheets)
Regarding claim 11, the combination of He and Sung discloses the process of claim 1 as shown above, and the combination of He and Sung further discloses wherein said selenium particles are in a nanowire form with the graphite having a diameter or thickness smaller than 100 nm (para. 118)  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, the combination of He and Sung discloses the process of claim 1 as shown above, and He further discloses a procedure of heat treating said particulates to melt out selenium or to vaporize selenium, allowing Se melt or vapor to permeate around inside the embracing exterior graphene sheets and re-deposit onto surfaces of the exterior graphene sheets and interior graphene sheets as Se coatings (para. 86, 87, 138, 139).
Regarding claims 13 and 14, the combination of He and Sung discloses the process of claims 1 and 3 as shown above, and the combination of He and Sung further discloses wherein said selenium material is a selenium precursor and the process further includes a step (c) of thermally or chemically converting the precursor to selenium for forming the hybrid particulate (para. 138, 139 wherein a precursor of solid selenium is thermally converted into molten selenium to form the hybrid particulate)
Regarding claims 15-18, the combination of He and Sung discloses the process of claims 1 and 3 as shown above, and the combination of He and Sung further comprising a step of combining said graphene-enabled hybrid particulates, an optional binder, and an optional conductive additive to form a cathode layer and a step of combining said cathode layer, an anode layer, and an electrolyte to form a lithium-selenium cell (abstract, para. 21, 86, 87, and claim 1).

Response to Arguments
Applicant’s arguments and claim amendments filed 8/8/2022, regarding the previous 35 USC 112 rejections of claims 1-3 and 6-18 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 112 rejections of claims 1-3 and 6-18 have been withdrawn.
Applicant’s arguments and claim amendments filed 8/8/2022, regarding the previous 35 USC 103 rejections of claims 1-3 and 6-18 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1-3 and 6-18 have been withdrawn.  However, a new ground of rejection is presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729